Citation Nr: 1015420	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for neuropathy of the feet, 
claimed as secondary to chemical poisoning in service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1976.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for neuropathy of 
the feet, claimed as secondary to chemical poisoning.  

In July 2009, the Veteran testified at a BVA hearing.  In 
October 2009, the Board requested an expert medical opinion 
from a specialist in occupational and environmental medicine 
with the Veterans Health Administration (VHA).  The 
designated VHA specialist submitted his opinion in October 
2009 and, in November 2009, the Veteran and his 
representative were given an opportunity to review the 
opinion and submit additional evidence in response to it.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in response to the VHA opinion, the Veteran submitted 
additional medical records pertaining to his neuropathy of 
the feet, which have not been considered by the RO since the 
most recent Supplemental Statement of the Case was issued in 
April 2008.  In correspondence dated in March 2010, the 
Veteran also indicated that he wanted his case remanded so 
that the newly submitted evidence could be considered by the 
agency of original jurisdiction (AOJ).  Accordingly, his case 
must be remanded to allow for consideration of the newly 
submitted evidence.  See 38 C.F.R. § 19.31 (2009); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should review the case on the 
basis of all additional evidence added to 
the record since the April 2008 
Supplemental Statement of the Case.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which addresses the additional 
evidence associated with the claims file.  
The Veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


